DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-26 are pending in the instant invention.  According to the Amendments to the Claims, filed August 11, 2022, claims 22-26 were amended.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/252,891, filed October 6, 2021; b) 63/156,614, filed March 4, 2021; and c) 63/147,058, filed February 8, 2021.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-21, drawn to substituted 2,6-dihydropyrrolo[3,4-c]pyrazoles, and/or a pharmaceutical composition thereof; (2) claim 22, drawn to a method for activating pyruvate kinase (PK) in a subject, wherein the method comprises administering… an instantly recited substituted 2,6-dihydropyrrolo[3,4-c]pyrazole; and (3) claims 23-26, drawn to a method of treating a subject afflicted with a disease associated with decreased activity of PKR and/or PKM2…, comprising administering… an instantly recited substituted 2,6-dihydropyrrolo[3,4-c]pyrazole, respectively.

	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on May 12, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 11, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-26 is contained within.

Reasons for Allowance

	Claims 1-26 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 2,6-dihydropyrrolo[3,4-c]pyrazoles, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	A method for activating pyruvate kinase (PK) in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof;

	wherein the pyruvate kinase (PK) is selected from the group consisting of pyruvate kinase from erythrocytes and/or red blood cells (PKR) and pyruvate kinase M2 (PKM2).”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a subject afflicted with a disease associated with decreased activity of pyruvate kinase from erythrocytes and/or red blood cells (PKR) and/or pyruvate kinase M2 (PKM2), wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof;

	wherein the disease associated with decreased activity of pyruvate kinase from erythrocytes and/or red blood cells (PKR) and/or pyruvate kinase M2 (PKM2) is selected from the group consisting of hemolytic anemia, sickle cell disease, and thalassemia.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 23, wherein the hemolytic anemia is acquired hemolytic anemia or hereditary, non-spherocytic hemolytic anemia.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 23, wherein the disease associated with decreased activity of pyruvate kinase from erythrocytes and/or red blood cells (PKR) and/or pyruvate kinase M2 (PKM2) is selected from the group consisting of sickle cell disease and thalassemia.”---


	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the thalassemia is beta-thalassemia.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bryan L. Skelton (Reg. No. 50,893) on August 17, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624